[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING RE: MOTION FOR STAY #131.00
The plaintiff who has appealed the judgment, moved for a stay under PB § 61-12. On May 13, 1999, a hearing was held. The court heard testimony from the plaintiff and argument of counsel. Under the criteria of Griffin Hospital v. Commission on Hospitals andHealth Care, 196 Conn. 451, 455 (1985), the court considers four factors:
    (1) the likelihood that the appellant will prevail; (2) the irreparability of the injury to be suffered from immediate implementation of the agency order; (3) the effect of a stay upon other parties to the proceeding; and (4) the public interest involved.
Under Practice Book § 61-11, in determining whether to terminate an automatic stay of execution, the court considers 1) if the appeal is taken only for delay or, 2) if the due administration of justice requires.
Notwithstanding the length of time the case has been pending, the court grants the  plaintiff's motion after considering all the factors and finding that the plaintiff would suffer irreperable harm if a stay was not granted.
The motion is granted.
DiPentima, J.